          Case 5:21-cv-00685-OLG Document 5 Filed 07/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ROBERT PLADA,                                  §
                                               §
                  Plaintiff,                   §               SA-21-CV-00685-OLG
                                               §
vs.                                            §
                                               §
RASHIN MAZAHERI, ATTORNEY,                     §
INDIVIDUAL CAPACITY AND                        §
OFFICIAL CAPACITY; DAVID A.                    §
CANALES, JUDGE, INDIVIDUAL                     §
CAPACITY AND OFFICIAL                          §
CAPACITY; SOL CASSEB, JUDGE,                   §
INDIVIDUAL CAPACITY AND
OFFICIAL CAPACITY; JOHN
GABRIEL, JUDGE, INDIVIDUAL
CAPACITY AND OFFICIAL
CAPACITY; PETER SAKAI, JUDGE,
INDIVIDUAL CAPACITY AND
OFFICIAL CAPACITY; KASSANDRA
LEVAY, CHILD THERAPIST,
INDIVIDUAL CAPACITY AND
OFFICIAL CAPACITY; LETA SCHMID,
CHILD PLAY THERAPIST,
INDIVIDUAL CAPACITY AND
OFFICIAL CAPACITY; LISA VANCE,
ATTORNEY, INDIVIDUAL CAPACITY
AND OFFICIAL CAPACITY; MIGUEL
ORTIZ, ATTORNEY, INDIVIDUAL
CAPACITY AND OFFICIAL
CAPACITY; MONIQUE DIAZ, JUDGE,
INDIVIDUAL CAPACITY AND
OFFICIAL CAPACITY; AND LAURA
SALINAS, JUDGE, INDIVIDUAL
CAPACITY AND OFFICIAL
CAPACITY;

                  Defendants.

                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending that

the Court dismiss this case as frivolous under 28 U.S.C. § 1915(e). Accordingly, all matters

referred to the Magistrate Judge have been considered and acted upon.


                                               1
         Case 5:21-cv-00685-OLG Document 5 Filed 07/27/21 Page 2 of 2




      IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

      SIGNED this 27th day of July, 2021.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                            2
